Citation Nr: 0028066	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  00-17 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as a result of exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
by the Boston, Massachusetts RO.


FINDINGS OF FACT

1.  The veteran's claim that he has peripheral neuropathy as 
a result of exposure to herbicide agents during military 
service is accompanied by medical evidence to support that 
allegation.

2. The claim for entitlement to service connection for 
peripheral neuropathy as a result of exposure to herbicide 
agents is plausible.


CONCLUSION OF LAW

The claim for entitlement to service connection for 
peripheral neuropathy as a result of exposure to herbicide 
agents is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO erred by failing to grant 
service connection for peripheral neuropathy as a result of 
exposure to herbicide agents.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist those 
claimants who have established well grounded (i.e., 
plausible) claims.  Once a claimant has submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim is well-grounded, the claimant's 
initial burden has been met, and VA is obligated under 38 
U.S.C. § 5107(a) to assist the claimant in developing the 
facts pertinent to the claim.  Accordingly, the threshold 
question that must be resolved in this appeal is whether the 
appellant has presented evidence that the claim is well 
grounded; that is, that the claim is plausible.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or " possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, a veteran, who, during active military, naval or 
air service, served in the Republic of Vietnam during the 
Vietnam era and has one of the diseases listed at § 3.309(e), 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  If a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of § 3.307(a)(6) are met, even 
though there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  The Secretary of 
the Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed. Reg. 
41442-41449 (August 8, 1996).

Notwithstanding the foregoing, The United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As explained below, the Board finds that the 
appellant's claim for service connection for peripheral 
neuropathy as a result of exposure to herbicide agents is 
well grounded.

In the case at hand, the veteran's period of active duty from 
July 1963 to July 1967 included service in Vietnam.  Service 
medical records are negative for complaints or findings 
related to peripheral neuropathy.

In May 1999, the veteran submitted a claim for service 
connection for peripheral neuropathy as a result of exposure 
to herbicide agents.

A November 1999 VA examination report notes the veteran's 
complaints of numbness from his feet to his calves.  He also 
complained that his right foot "flopped."  The veteran 
reported that he was exposed to Agent Orange during his 
service in Vietnam.  Examination revealed intrinsic muscle 
wasting of the bilateral feet.  Motor exam revealed 5 out of 
5 strength in the left foot inverters and 4 out of 5 strength 
in the left foot evertors.  Cranial nerves II through XII 
were fully intact.  On sensory nerve exam there was a marked 
decrease in pin sensation to the knees on the right side, the 
mid calf on the left side and the mid forearm in the upper 
extremities.  Vibratory sensation was diminished in both the 
upper and lower extremities.  Ankle jerks were absent.  
Romberg test was negative, but the veteran was unable to 
stand on his left leg when asked to stand on one foot.  The 
examiner stated that the veteran had:

a longstanding history of numbness and 
dysesthesias in the feet with pes cavus 
foot deformities and hammer toes and with 
a stocking glove pen-model [sic] sensory 
loss worse in the lower extremities than 
in the upper extremities.  This is 
probably and [sic] acquired 
polyneuropathy, although there are some 
features of a hereditary peripheral 
neuropathy, it is as likely as not that a 
superimposed toxic exposure such as Agent 
Orange may have aggravated this 
condition.

In this case, the veteran's report that he was exposed to 
Agent Orange in service is acceptable for the purpose of 
ascertaining whether the claim is well grounded.  
Furthermore, there is competent medical evidence that the 
veteran has peripheral neuropathy at present, and also the 
statement from the VA examiner in November 1999 constitutes 
competent medical evidence that this disability is related to 
military service.  In view of this evidence, it may at least 
be said that the veteran has presented a plausible claim for 
service connection.  Accordingly, the Board concludes that 
the veteran's claim for service connection is well grounded.  
Caluza, supra.  However, for the reasons set forth in the 
remand below, additional development is warranted in 
compliance with VA's duty to assist the veteran with this 
well-grounded claim.  38 U.S.C.A. § 5107(a) (1999).


ORDER

The claim of entitlement to service connection for peripheral 
neuropathy as a result of exposure to herbicide agents is 
well grounded.  To this extent only, the appeal is granted.



REMAND

Because the claim of entitlement to service connection for 
peripheral neuropathy as a result of exposure to herbicide 
agents is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Initially, the RO should attempt to ascertain whether the 
veteran was exposed to herbicide agents in Vietnam.  The 
veteran's DD Form 214 shows that he served in the Air Force 
and his military occupational specialty was listed as a still 
photographer.  The veteran had approximately one year of 
service in Vietnam and was awarded a Vietnam Service Medal.  
The Board notes that the veteran's complete service personnel 
records are not within the claims file.  These records should 
be obtained to determine the veteran's dates of assignment in 
Vietnam, his units of assignment in Vietnam and his specific 
locations of duty in Vietnam.

The RO should then determine whether any of the areas in 
which the veteran served were areas wherein herbicide agents 
were sprayed.  All available information regarding the 
veteran's location in Vietnam, including the veteran's 
service records, should be provided to the United States 
Armed Services Center for Research of Unit Records for 
verification of exposure to herbicide agents.  A map 
regarding the areas where herbicide agents were sprayed 
should be associated with the file.  Following such 
development, the RO should determine whether further medical 
development of the record is appropriate. 

Additionally, the Board notes that in statement submitted to 
the Board in October 2000, the veteran requested a personal 
hearing before the hearing officer at the RO.  Inasmuch as 
the record does not indicate that a hearing has been held or 
that the veteran has withdrawn this request, it would be a 
violation of his procedural rights for the Board to consider 
his appeal without affording him the opportunity for the 
hearing he has requested.

Finally, the veteran has indicated that he began receiving 
treatment for peripheral neuropathy in 1991 at the 
Springfield VA Outpatient Clinic.  Significantly, however, 
while several treatment records from the Springfield VA 
Outpatient Clinic dated in 1999 have been obtained, no 
attempt was made to obtain the veteran's complete record of 
treatment at the Springfield VA Outpatient Clinic.  The Board 
notes that VA medical records are deemed to be constructively 
of record in proceedings before the Board.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The VA outpatient 
treatment records must be associated with the file before 
further review of the veteran's claim may be undertaken.

The Board regrets any further delay in this case.  However, 
the Board concludes that additional development of the record 
is required prior to appellate disposition.

Therefore, this case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a hearing before the hearing officer 
at the RO.

2.  The RO should contact the Springfield 
VA Outpatient Clinic and request 
photocopies of all previously unobtained 
treatment records.  All medical records 
obtained should be associated with the 
claims folder.

3.  The RO should request from the 
National Personnel Records Center a 
complete copy of the veteran's service 
personnel records.  These records should 
be reviewed to determine the veteran's 
dates of assignment in Vietnam, his units 
of assignment in Vietnam, and if 
possible, his specific locations of duty 
in Vietnam.

4.  The RO should forward a summary of 
the information obtained from the veteran 
and the information within his service 
personnel records, to the United States 
Armed Services Center for Research of 
Unit Records, 7798 Cissna Road, 
Springfield, Virginia, 22150.  The 
USASCRUR should be requested to provide 
any information which might corroborate 
the veteran's alleged exposure to 
herbicide agents, indicating whether the 
areas in which the veteran was assigned 
were subject to herbicide agents, and if 
possible, the nature and extent of such 
exposure.  A map of the areas of Vietnam 
sprayed with herbicide agents should be 
associated with the claims file.  If the 
USASCRUR suggests additional avenues of 
research, this should be accomplished.

5.  If the evidence from the USASCRUR 
confirms that the veteran was exposed to 
herbicide agents during his service in 
Vietnam, the RO should schedule him for a 
VA examination by a neurologist to 
determine the nature and etiology of any 
currently diagnosed peripheral 
neuropathy.  The claims folder and a copy 
of this Remand must be made available to 
the neurologist for review prior to 
conducting the examination.  All 
indicated tests must be accomplished.  
The neurologist should render an opinion 
for the record as to whether it is at 
least as likely as not that any 
peripheral neuropathy found to be present 
is related to exposure to herbicide 
agents during service.  The opinion 
should be supported by reference to 
pertinent evidence in the claims file.

6.  Thereafter, the RO should 
readjudicate the veteran's claim on the 
basis of all evidence of record and all 
applicable law and regulations.  If the 
claim continues to be denied, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative should be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals



 


